DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 3, 9 and 10 have been amended.  Claims 15 and 20 were previously cancelled.  Claims 1-14 and 16-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the therapy modification logic rules have a modular design that allows for a new module of therapy modification logic rules pertaining to a new class of therapy to be inserted or configured among therapy modification logic rules pertaining to existing classes of therapies” in lines 24-29 of claim 1.  While the instant specification discloses “new classes of medications 
Claims 9 and 10, as well as the dependents of claim 10, claims 11-19, are rejected for similar reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. Pub. No. 2017/0049386 A1) in view of Davis (U.S. Pub. No. 2017/0220751 A1).
	Regarding claim 1, Abraham discloses a method for operation of a medical device, the method comprising: 

identifying, by the computing device, one or more event detection thresholds for the historical glucose measurement data (Paragraph [0067] discusses identifying event thresholds for historical glucose measurements.); 
identifying, by the computing device, a first plurality of event patterns within respective ones of a plurality of monitoring periods based on the historical glucose measurement data corresponding to the respective ones of the plurality of monitoring periods and the one or more event detection thresholds, wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data, and wherein identifying the first plurality of event patterns comprises comparing the historical glucose measurement data associated with the respective ones of the plurality of monitoring periods to the one or more event detection thresholds (Paragraphs [0029] and [0066-0068] discuss identifying patterns for monitoring periods corresponding to different times of the day.);
determining, by the computing device, a respective value for a confidence metric for each respective event pattern of the first plurality of event patterns based at least in part on a detection criterion associated with the respective event pattern (Paragraphs [0008] and [0030] discuss determining confidence intervals for the analyzed data.), a respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the 
but Abraham does not appear to explicitly disclose:
obtaining one or more therapy modification logic rules associated with each respective event pattern of the first plurality of event patterns, the therapy modification logic rules defining a recommendation for a therapy based on a current therapy of the medical device and at least some of the first plurality of event patterns, and wherein the therapy modification logic rules have a modular design that allows for a new module of therapy modification logic rules pertaining to a new class of therapy to be inserted or configured among therapy modification logic rules pertaining to existing classes of therapies; 
modifying a current therapy based on the obtained therapy modification logic rules and the confidence metric for each respective event pattern of the first plurality of event patterns; and 
causing, by the computing device, adjustments to operation of the medical device based on the modified current therapy, including an increase or decrease in medication dosage.

Davis teaches:
obtaining one or more therapy modification logic rules associated with each respective event pattern of the first plurality of event patterns (Paragraph [0195] discusses obtaining patterns which are analyzed to determine therapy modifications.), the therapy modification logic rules defining a recommendation for a therapy based on a current therapy of the medical device and at least some of the first plurality of event patterns, and wherein the therapy modification logic rules have a modular design that allows for a new module of therapy modification logic rules pertaining to a new class of therapy to be inserted or configured among therapy modification logic rules pertaining to existing classes of therapies (Paragraph [0112] discusses a modular design for decision-support application/functionality that can interoperate with multiple devices and paragraph [0126] discusses enabling new data to be integrated into the system effortlessly, construed as being a modular design.  Paragraphs [0030] and [0044] discuss providing recommendations, such as food type and quantity or  based on past data.  The providing of recommendations is construed as pertaining to “a new class of therapy to be inserted or configured among existing therapy modification logic rules.”  Paragraph [0151] includes an example of suggesting an exercise suggestion.  Paragraphs [0122] and [0152] discuss making recommendations based on patterns or trends.); 
modifying a current therapy based on the obtained therapy modification logic rules and the confidence metric for each respective event pattern of the first plurality of 
causing, by the computing device, adjustments to operation of the medical device based on the modified current therapy, including an increase or decrease in medication dosage (Paragraphs [0198-0199] and [0206] discuss transmitting the amount of insulin that should be given based on any changes.  Paragraphs [0267], [0272] and [0274] discuss inputting information into medicament delivery devices that deliver insulin from smart devices, construed as including the computing device.).
Therefore, it would have been obvious to one of ordering skill in the art of healthcare at the time of filing to modify the event pattern analysis of Abraham to include sending signals regarding insulin dosage, as taught by Davis, in order to have “automatic…therapy modifications to be made by the decision-support application/functionality (Davis, Paragraph [0195]).” 

Regarding claim 2, Abraham discloses:
prioritizing, by the computing device, the first plurality of event patterns based at least in part on the confidence metric, resulting in a prioritized list of the event patterns; and providing one or more graphical indicia influenced by the prioritized list (Paragraphs [0067-0068] discuss prioritizing the identified event patterns, which are presented via graphical indicia.).  

Regarding claim 3, Abraham discloses wherein providing the one or more graphical indicia comprises generating, by the computing device, a graphical user 

Regarding claim 4, Abraham discloses wherein prioritizing the first plurality of event patterns comprises ordering the plurality of event patterns according to the confidence metric and the respective pattern guidance displays are ordered according to the confidence metric (Paragraphs [0058] and [0067-0068] discuss ordering the event patterns according to probability.).  

Regarding claim 5, Abraham discloses wherein determining the respective value for the confidence metric comprises, for each respective event pattern: 
identifying one or more measurement data samples of the respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the respective event pattern that satisfy the detection criterion (Paragraphs [0046], [0067] and [0081] discuss identify measurement values within the respective monitoring period associated with the event patterns for various types of detected events.); 
determining, for each respective measurement data sample of the one or more measurement data samples, a respective confidence value based on a difference between the respective measurement data sample and the detection criterion using the interval estimation metric, resulting in one or more confidence values (Paragraphs 
calculating the respective value for the confidence metric for the respective event pattern based on the one or more confidence values (Paragraph [0049] discusses calculating a metric indicative of whether or not a segment is likely to occur or not based on the analysis.).  

Regarding claim 7, Abraham discloses:
the historical glucose measurement data for the patient being provided by a sensing arrangement (Paragraphs [0043] and [0055] discuss a sensing arrangement being used to obtain data.), wherein the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement (Paragraphs [0055] and [0058] discuss characterizing the likelihood of events based on data, which is obtained from the sensing arrangement.).  

Regarding claim 8, Abraham discloses:
the historical glucose measurement data for the patient being provided by a sensing arrangement (Paragraphs [0043] and [0055] discuss a sensing arrangement being used to obtain data.), wherein the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement (Paragraphs [0055] and [0058] discuss characterizing the likelihood of events based on data, which is obtained from the sensing arrangement.).  
2025Attorney Docket No. 317EP.001US01
Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 9 further Abraham paragraph [0122].
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Examiner notes that claim 10 recites an infusion device, rather than a medical device which is recited in claim 1.  However, Davis discloses an infusion-type device delivering insulin to the user (see Davis [0267], [0272] and [0274]).
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Regarding claim 13, Abraham discloses wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (Paragraphs [0063] and [0066] discuss a snapshot GUI which includes the identified events.  See also figure 7.  Paragraph [0069] discusses a 

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, Abraham discloses wherein the database stores the interval estimation metric in association with the medical device (Paragraph [0035] discuss the database storing data associated with the patient, including data related to the event detection, construed as including the interval estimation metric in association with the medical device.).  

Regarding claim 17, Abraham discloses wherein the medical device comprises a continuous glucose monitoring (CGM) device (Paragraphs [0005] and [0074 ] discuss continuously monitoring of glucose levels using glucose monitors.  Figure 5 also refers to CGM samples.).

Claim 18 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

	
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Davis, in further view of Soni (U.S. Pub. No. 2016/0378937 A1).
Regarding claim 6, Abraham does not appear to explicitly disclose wherein calculating the respective value for the confidence metric comprises combining the one or more confidence values using Bayes' theorem.  

Soni teaches wherein calculating the respective value for the confidence metric comprises combining the one or more confidence values using Bayes' theorem (Paragraphs [0120-0121] discuss using a clustering algorithm Bayesian information criterion.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Abraham to include using Bayes’ theorem for the confidence metric, as taught by Soni, in order to “ranking the groups of clustered segments (Soni, Paragraph [0121]).”

Claim 19 recites substantially similar limitations as those already addressed in claims 6 and  7, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered.
Claim Rejection Under 35 U.S.C. § 101
The subject matter eligibility rejection has been withdrawn in view of Applicant’s amendment.  The newly amended limitation of causing, by the computing device, adjustments to operation of the medical device based on the modified current therapy, 

Claim Rejection Under 35 U.S.C. § 103
Applicant’s argument have been considered in view of the amendments which have a necessitated a new grounds of rejection. 
Applicant asserts that Davis is based on user-defined goals (Remarks, page 11).  First, a user can be a patient or a healthcare professional, such as a doctor or physician (see Davis, paragraph [0009]).  Second, while Davis can support some user goals set by the patient, that does not preclude it from teaching the claimed limitations of the instant application.
	The section 103 rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686